Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 05/03/2021. Claims 1, 8 and 15 have been amended. Claims 1-20 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) create a graph of nodes connected by edges, identify each node associated with counts and deleted node. This judicial exception is not integrated into a practical application because the claims identify the elements identifying and delete node when considered separately and in combination, they do not add significantly more to the exception.  The claim(s) does/do include additional elements “matching a newly receive database record 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Further it is noted that the currently pending claims do not improve another technology or technology field, the claims do not effect a transformation or reduction of a particular article to a different state or thing, the claims do not add a specific limitation that is other than well-known and understood, routine, conventional in the field or add unconventional steps that confine the claim to a particular useful application and the claims do not recite other meaningful limitations beyond generally linking that use the judicial exception (abstract idea) to a particular technological environment. See Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d 1266, 1278- 79 (Fed. Cir. 2012)."
	The Examiner respectfully maintained the rejection for the claims 1-20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggilla et al (U.S. Pub No. 2019/0155924 A1), and in view of Akkiraju et al (U.S. Pub No. 2016/0203327 A1), Cao et al (U.S. Pub No. 2019/0079960 A).

As per claim 1, Guggilla discloses a system comprising: 
one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
create a graph of nodes connected by edges, wherein each node represents a value of a corresponding attribute and is associated with a count of the value, and each edge is associated with a count of instances that values represented by corresponding connected nodes are associated with each other; identify each node associated with a first count as a first set of keys (Par [0038, 0102] key value node and key).
Guggilla discloses remove duplicate entities. Guggilla does not explicitly disclose delete each node associated with the first count; identify each edge associated with a second count as a second set of keys; delete each edge associated with the second count; identify each node associated with a third count as a third set of keys, delete each node associated with the third count; identify each edge associated with a fourth count as a fourth set of keys; and delete each edge associated with the fourth count. 
However, Akkiraju discloses delete each node associated with the first count; identify each edge associated with a second count as a second set of keys; delete each edge associated with the second count; identify each node associated with a third count as a third set of keys, delete each node associated with the third count; identify each edge associated with a fourth count as a fourth set of keys; and delete each edge associated with the fourth count (Par [0045]).

Guggilla and Akkiraju do not explicitly disclose identify existing database records from the set of database records that match a newly-received database record using one of the identified sets of keys, the one of the identified sets of keys being used based on the newly-received database record having an attribute value matching the one of the identified sets of keys.
However, Cao discloses identify existing database records from the set of database records that match a newly-received database record using one of the identified sets of keys, the one of the identified sets of keys being used based on the newly-received database record having an attribute value matching the one of the identified sets of keys (Par [0058]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cao into the teachings of Guggilla as modified by Akkiraju in order to increase the efficiency of record insertion (Par [0012]).  
As per claim 2, Akkiraju discloses the system of claim 1, wherein the second count is at least the first count, the third count is at least the second count, and the fourth count is at least the third count (Par [0045]). As per claim 3, Akkiraju discloses the system of claim 1, comprising further instructions, which when executed, cause the one or more processors to: identify each pair of edges connected by a corresponding node and collectively associated with a fifth count as a fifth set of keys; and delete each pair of edges connected by the corresponding node and collectively associated with the fifth count, 
Guggilla discloses remove duplicate entities. Guggilla does not explicitly disclose identify each node associated with a first count as a first set of keys; delete each node associated with the first count; identify each edge associated with a second count as a second set of keys; delete each edge associated with the second count; identify each node associated with a third count as a third set of keys, delete each node associated with the third count; identify each edge associated with a fourth count as a fourth set of keys; and delete each edge associated with the fourth count. 
However, Akkiraju discloses identify each node associated with a first count as a first set of keys; delete each node associated with the first count; identify each edge associated with a second count as a second set of keys; delete each edge associated with the second count; identify each node associated with a third count as a third set of keys, delete each node associated with the third count; identify each edge associated with a fourth count as a fourth set of keys; and delete each edge associated with the fourth count (Par [0045]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Akkiraju into the teachings of Guggilla in order to create a reduced graph based on the restrictions relative to access control (Par [0005]).  
Guggilla and Akkiraju do not explicitly disclose identify existing database records from the set of database records that match a newly-received database record using one of the identified sets of keys, 
However, Cao discloses identify existing database records from the set of database records that match a newly-received database record using one of the identified sets of keys, the one of the identified sets of keys being used based on the newly-received database record having an attribute value matching the one of the identified sets of keys (Par [0058]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cao into the teachings of Guggilla as modified by Akkiraju in order to increase the efficiency of record insertion (Par [0012]).  
As per claim 9, Akkiraju discloses the computer program product of claim 8, wherein the second count is at least the first count, the third count is at least the second count, and the fourth count is at least the third count (Par  [0045]). As per claim 10, Akkiraju discloses the computer program product of claim 8, wherein the program code comprises further instructions to: identify each pair of edges connected by a corresponding node and collectively associated with a fifth count as a fifth set of keys; and delete each pair of edges connected by the corresponding node and collectively associated with the fifth count, wherein the fifth count is at least the fourth count (Par [0045]). As per claim 11, Akkiraju discloses the computer program product of claim 10, wherein the program code comprises further instructions to: identify each node associated with a sixth count as a sixth set of keys; and delete each node associated with the sixth count, wherein the sixth count is at least the fifth count (Par [0045]). As per claim 12, Akkiraju discloses the computer program product of claim 11, wherein the program code comprises further instructions to: identify each edge associated with a seventh count as a seventh set of keys; and delete each edge associated with the seventh count, wherein the seventh count is at least the sixth count (Par [0045])As per claim 13, Akkiraju discloses the computer program product of claim 12, wherein the program code comprises further instructions to: identify each pair of edges connected by a corresponding node and collectively associated with an eighth count as an eighth set of keys; and delete each pair of edges connected by the corresponding node and collectively associated with the eighth count, wherein the eighth count is at least the seventh count (Par [0045]). As per claim 14, Akkiraju discloses the computer program product of claim 8, wherein the records are stored by at least one of different departments of an enterprise and different tenants in a multi-tenant database (Par [0027]). As per claim 15, Guggilla discloses a method comprising: 
creating a graph of nodes connected by edges, wherein each node represents a value of a corresponding attribute and is associated with a count of the value, and each edge is associated with a count of instances that values represented by corresponding connected nodes are associated with each other; identifying each node associated with a first count as a first set of keys (Par [0038, 0102] key value node and key).
Guggilla discloses remove duplicate entities. Guggilla does not explicitly disclose deleting each node associated with the first count; identifying each edge associated with a second count as a second 
However, Akkiraju discloses deleting each node associated with the first count; identifying each edge associated with a second count as a second set of keys; deleting each edge associated with the second count; identifying each node associated with a third count as a third set of keys, deleting each node associated with the third count; identifying each edge associated with a fourth count as a fourth set of keys; and deleting each edge associated with the fourth count (Par [0045]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Akkiraju into the teachings of Guggilla in order to create a reduced graph based on the restrictions relative to access control (Par [0005]).  
Guggilla and Akkiraju do not explicitly disclose identify existing database records from the set of database records that match a newly-received database record using one of the identified sets of keys, the one of the identified sets of keys being used based on the newly-received database record having an attribute value matching the one of the identified sets of keys.
However, Cao discloses identify existing database records from the set of database records that match a newly-received database record using one of the identified sets of keys, the one of the identified sets of keys being used based on the newly-received database record having an attribute value matching the one of the identified sets of keys (Par [0058]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cao into the teachings of Guggilla as modified by Akkiraju in order to increase the efficiency of record insertion (Par [0012]).  As per claim 16, Akkiraju discloses the method of claim 15, wherein the second count is at least the first count, the third count is at least the second count, and the fourth count is at least the third count (Par [0045]). As per claim 17, Akkiraju discloses the method of claim 15, the method further comprising: identifying each pair of edges connected by a corresponding node and collectively associated with a fifth count as a fifth set of keys; and deleting each pair of edges connected by the corresponding node and collectively associated with the fifth count, wherein the fifth count is at least the fourth count (Par [0045]).As per claim 18, Akkiraju discloses the method of claim 16, the method further comprising: identifying each node associated with a sixth count as a sixth set of keys; and deleting each node associated with the sixth count, wherein the sixth count is at least the fifth count (Par [0045]).As per claim 19, Akkiraju discloses the method of claim 17, the method further comprising: identifying each edge associated with a seventh count as a seventh set of keys; and deleting each edge associated with the seventh count, wherein the seventh count is at least the sixth count (par [0045]). As per claim 20, Akkiraju discloses the method of claim 18, the method further comprising: identifying each pair of edges connected by a corresponding node and collectively associated with an eighth count as an eighth set of keys; and deleting each pair of edges connected by the corresponding node and collectively associated with the eighth count, wherein the eighth count is at least the seventh count (Par [0045]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-270-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 17, 2021
/THU N NGUYEN/Examiner, Art Unit 2154